Citation Nr: 9912224	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1991.  

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded for further evidentiary development 
in August 1997.  As will be addressed in the Reasons and 
Bases section below, this was done to the extent possible, 
and the case is now ready for appellate consideration.


FINDINGS OF FACT

1.  Lumbosacral strain with traumatic arthritis is manifested 
by flexion of 75 degrees, extension of 25 degrees, lateral 
bending on the right of 20 degrees and on the left, 45 
degrees, rotation on the right of 25 degrees and on the left, 
20 degrees; it is also manifested by percussion pain in the 
vicinity of the first and second lumbar vertebrae, pain on 
straight leg raising to 75 degrees in the upper portion of 
the lumbar area, and an old compression fracture productive 
of pain related to muscle spasm.

2.  The functional impairment due to lumbosacral strain with 
traumatic arthritis more nearly approximates muscle spasm on 
extreme forward bending and loss of lateral spine motion, but 
not severe limitation of motion or severe lumbosacral strain; 
ankylosis or vertebral deformity of the lumbosacral spine is 
not shown.


CONCLUSION OF LAW

The scheular criteria for an evaluation of 20 percent, but 
not higher, for lumbosacral strain with traumatic arthritis, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5285, 5286, 5289, 5292, 5293, 5295 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  With respect to the 
contention of the veteran's representative that the March 
1998 Department of Veterans Affairs (VA) neurological 
examination did not comply with the directives set forth in 
the Board's remand of August 1997, the Board does not agree.  
In this regard, the Board notes that it previously remanded 
this matter for further examination in order to obtain 
specific findings as to exertional pain and functional 
limitations related to the veteran's lumbosacral strain with 
traumatic arthritis.  It is clear from the record that the VA 
neurological examiner thoroughly reviewed the veteran's 
medical chart and claims file prior to the examination, and 
that he considered the veteran's level of discomfort during 
the examination.  To find the examination inadequate in this 
circumstance would involve substituting the medical opinion 
of the veteran, his representative, or medical opinion of the 
Board, for the examining physician's opinion.  There is no 
showing that the veteran or his representative possess 
medical credentials to challenge the judgment of the 
physician, nor does the Board purport to have such expertise.  
Nici v. Brown, 9 Vet. App. 494 (1996); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Accordingly, the Board finds no basis 
for a remand under Stegall v. West, 11 Vet. App. 268 (1998), 
or on the basis of alleged inadequacy of the examination.  
The Board further notes that additional medical findings were 
also obtained by way of the March 1998 VA orthopedic 
examination, discussed more fully below.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The regional office (RO) has assigned a 10 percent evaluation 
for lumbosacral strain in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 provides 
for the evaluation of lumbosacral strain.  Where there are 
slight symptoms only, a noncompensable evaluation is 
provided.  Where there is characteristic pain on motion, a 10 
percent evaluation is provided.  Where there are muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position, a 20 percent 
evaluation is provided.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

A review of the history of the appellant's lumbosacral strain 
shows that service connection was granted with a 0 percent 
rating assigned by the RO in a September 1991 rating 
decision, based on service medical records and VA medical 
examination.  Service medical records reflect periodic 
treatment for back pain.  They also reflect that the veteran 
received injuries in an accident while riding a bicycle in 
October 1981, although it is noted that the medical record 
entries at the time of the accident do not refer to any 
injury to the veteran's back.  While May 1991 VA medical 
examination revealed full range of motion, pain was noted on 
lateral movements to the lumbosacral spine.  There were also 
complaints of intermittent back pain.  X-rays were 
interpreted to reveal negative findings.  The diagnosis 
include moderately symptomatic lumbosacral strain. 

Medical records for the period of January 1992 to April 1993 
from M. J. R., D. O., at the 377th Medical Group located at 
Kirtland Air Force Base, New Mexico, indicate that the 
veteran received periodic treatment at this facility for 
recurrent low back pain.

March 1992 private X-rays from the Center for O. M. and O. 
S., demonstrate some moderate narrowing at L1-L2 with some 
sclerosis and spurring, especially involving the interior 
aspect of L1.  It was further noted that there was slight 
wedging and that this could be related to old trauma or 
possibly be developmental.

A private medical statement from Dr. F., dated in July 1993, 
reflects that the veteran was initially examined in April 
1993 with complaints of intermittent lower back pain for the 
previous three weeks, and the veteran was treated with 
Ibuprofen.  It was also indicated that the veteran returned 
in June 1993, at which time he was no better and reported 
using the Ibuprofen and a back brace.  At this time, the 
veteran also brought X-rays to the examination that were 
interpreted to reveal osteophytes at L5 on the right.

A November 1993 medical statement from M. J. R., D. O., at 
the 377th Medical Group located at Kirtland Air Force Base, 
New Mexico, reflects that the veteran had been under his care 
since January 1992 for chronic low back pain and that his 
pain had recently increased.  His lumbosacral X-rays were 
noted to indicate degenerative arthritic changes at L1-L2 
with questionable wedge fracture, and it was noted that the 
veteran now had continuous pain, especially after squatting 
or kneeling.

A November 1993 private medical report from Chiropractor R. 
indicates that he first saw the veteran in June 1993, at 
which time the veteran complained of dorsal spine pain and 
periodic low back problems usually triggered by squatting or 
kneeling.  At this time, June 1991 VA X-rays were also 
reviewed, and interpreted to reveal a mild compression of L1 
and a large boney osteophyte at L5/S1.  At the next 
consultation, the veteran reported the history of the 1981 
incident in service when he was struck by an automobile while 
riding a bike.  Chiropractor R. treated the veteran's low 
back from June to October 1993, and in October 1993, the 
veteran again reminded Chiropractor R. about the 1981 
accident.  

Chiropractor R. indicated that the veteran related his low 
back symptoms with the accident in 1981, and Chiropractor R. 
opined that this was quite probable.  It was his further 
opinion that the compression that was seen at L1 and the 
osteophyte at L5/S1 were the types of changes one might 
expect to see from such an accident.  Chiropractor R. also 
commented that if X-rays at the time of the 1981 incident did 
not reveal degenerative changes, it would be reasonable to 
speculate that the accident caused enough trauma to the low 
back to cause the degenerative changes seen on the 1991 X-
rays.  It these changes were noted at the time of the 1981 
accident, it was his opinion that the accident could have 
aggravated or exacerbated what already existed.  Generally, 
Chiropractor R. found tight, spastic muscles and tenderness 
to touch, with subjective complaints of pain.  The diagnosis 
previously given was based on vertebral subluxation, and it 
was indicated that although the cause of the L1 compression 
or large osteophyte could note be verified, the veteran would 
continue to have problems in his low back.

VA spine examination in January 1994 revealed that the 
veteran reported a history of injuring his back in the 
incident in 1981 and having back pain ever since.  At the 
time of his previous VA medical examination, it was noted 
that the veteran was having almost daily back pain, but had a 
full range of motion of the lumbosacral spine and X-rays that 
revealed normal findings.  The veteran further reported that 
in the ensuing two years, the pain had increased.  It was 
further noted that the veteran worked in the Post Office, and 
that in this regard, his activities included bending and 
leaning over equipment.  Straight leg raising was to 90 
degrees on the right and 80 on the left, with pain after 80 
degrees on the left.  Flexion was limited to 75 degrees, 
extension to 20 degrees, lateral flexion to 30 degrees, and 
rotation to 35 degrees.  X-rays were interpreted to reveal an 
anterior interior spur at L1 which was considered unchanged 
from previous examination, and degenerative facet disease at 
L5-S1, particularly on the right side, which was also 
considered unchanged.  The overall diagnosis was back injury 
with residual degenerative joint disease on magnetic 
resonance imaging (MRI) and increasing symptoms.

A January 1994 VA MRI of the lumbar spine reflects an 
impression of minimal degenerative disc disease without 
evidence of herniated nucleus pulposus or disc bulges.

A February 1994 rating decision increased the evaluation for 
this disability to 10 percent, effective from March 1992.

Private medical records from L. H. Systems for the period of 
January 1996 to August 1997 reflect periodic treatment for 
complaints of pain in the lumbosacral area.  In September 
1996, examination revealed dorsal and lumbar spasm, and the 
assessment was somatic dysfunction.  In December 1996, it was 
indicated that the veteran obtained a back adjustment and 
there was an assessment of chronic myofascial strain.  In 
February 1997, it was noted that the veteran obtained a back 
adjustment and that there was an assessment of lumbosacral 
strain.

March 1998 VA neurological examination revealed that the 
veteran reported his in-service accident and that he had 
continued to have chronic low back pain ever since.  The pain 
was described as a gnawing pain that was more difficult with 
kneeling or standing.  Physical examination indicated no 
acute distress and complaints of mild discomfort in his left 
lower paraspinous area.  The examiner found no muscle spasms 
in this region.  Palpation of the individual vertebral bodies 
was nontender in the lumbar and sacral areas.  There was full 
range of motion in back, with the veteran able to bend over 
and nearly touch his toes, and arch his back and laterally 
rotate and flex his back in a normal fashion in all 
directions.  No discomfort occurred during these maneuvers.  
Straight leg raising in the sitting position past 90 degrees 
was nontender in both legs and the veteran moved about the 
room without discomfort to the back.  Muscle strength was 
noted to be entirely normal and muscle bulk was also normal 
with no fasciculations or atrophy.  On sensory examination, 
there was no sensory loss, and deep tendon reflexes were 2+ 
and symmetrical at the knee and ankle jerks bilaterally.  The 
impression was that there was no evidence of radiculopathy, 
that sensory and muscle examination was normal.  The examiner 
also found that there was full range of motion to the lower 
back, knees and ankles, and that while the veteran might have 
mild lumbosacral strain, it had not worsened.

March 1998 VA spine examination revealed that there was 
percussion pain in the vicinity of the first and second 
lumbar vertebrae.  The range of motion was flexion of 75 
degrees, extension of 25 degrees, lateral bending to the 
right of 20 degrees and to the left, 45 degrees, and rotation 
to the right of 25 degrees and to the left, 20 degrees.  The 
knee and ankle jerk was found to be 2+ bilaterally.  Straight 
leg raising was to 75 degrees bilaterally with pain and 
discomfort in the upper portion of the lumbar area.  X-rays 
from March 1998 were reviewed and interpreted to reveal an 
old compression fracture of the first lumbar vertebral body 
and "marked" narrowing of the L1/L2 intervertebral disc 
space.  A March 1998 VA X-ray report reflects a mild 
degenerative narrowing at the L1-2 disc space with small 
anterior endplate osteophytes.  The overall diagnosis was 
symptomatic residuals of an old compression fracture of the 
first lumbar vertebral body and advanced degenerative disc 
disease at the L1/L2 intervertebral disc level.  The examiner 
commented that the veteran had pain related to the old 
compression fracture of the first lumbar vertebral body and 
that, obviously, muscles would occasionally go into spasm 
because of chronic severe pain.  He further commented that in 
order to go into spasm, there must be nerve enervation of the 
muscles, and that he must therefore conclude that the 
veteran's muscles and nerves as related to the lumbosacral 
spine were involved in the residuals of the compression 
fracture of the first lumbar vertebral body.  In conclusion, 
the examiner indicated that the veteran's problem was 
service-connected and that the old compression fracture and 
associated muscles and nerves were involved.




II.  Analysis

The Board has reviewed all pertinent evidence of record.  As 
was already noted, the veteran's low back disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 provides 
a 20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, with loss of lateral motion 
unilaterally in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provides a 20 percent evaluation for 
limitation of motion of the lumbar spine which is moderate in 
degree.  

Although the RO has determined that the veteran has arthritis 
of the low back associated with his service-connected 
disability, evaluating the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 would not afford any 
higher evaluation since degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved (DC 5200 etc.), and the extent of the veteran's 
limitation of motion in the low back is no greater than 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
addition, since the veteran's pain on motion serves as one of 
the principal bases for his compensable evaluation, a 
separate rating for arthritis of the low back would act to 
lower the rating for his lumbosacral strain, and thus would 
not achieve the result sought on appeal.

The main positive evidence in support of the claim for an 
increased rating for lumbosacral strain with traumatic 
arthritis is the private medical evidence of lumbosacral 
strain and muscle spasm over the period of September 1996 to 
February 1997, together with the findings and conclusions of 
the VA orthopedic examiner in March 1998.  More specifically, 
the record contains evidence of muscle spasm in recent 
treatment records, and the March 1998 VA orthopedic 
examination revealed evidence of limitation of lateral 
bending on the right.  In addition, the March 1998 orthopedic 
examiner concluded that the veteran's old compression 
fracture was related to service, and that the associated 
muscles and nerves were involved.  Consequently, giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's low back disability is manifested by evidence of 
muscle spasm with loss of lateral motion.  These 
manifestations more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5295 for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
loss of lateral motion unilaterally in a standing position.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295.

The Board does not, however, find that the level of 
disability for lumbosacral strain with traumatic arthritis 
meets the criteria of severe limitation of motion required 
for a 30 percent rating under Diagnostic Code 5292, or the 
type of severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, required for a 40 percent 
evaluation under Diagnostic Code 5295.  In this regard, the 
Board notes that, while the drafting of the criteria for a 40 
percent evaluation under Code 5295 is not a model of clarity, 
it is plain that the term "severe" qualifies the entire set 
of criteria.  Very clearly this record does not demonstrate a 
"severe" grade of disability.   While the record does 
reflect diagnostic evidence of both degenerative joint 
disease and degenerative disc disease, neither of these 
findings are currently productive of the type of severe 
symptomatology necessary for a higher evaluation under either 
of these Diagnostic Codes.  

In addition, the Board finds that the criteria for a rating 
in excess of 20 percent for the veteran's low back disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5293 have 
also not been met.  Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
lumbar spine, the Board finds that this Diagnostic Code is 
not applicable to the veteran's lumbosacral strain 
disability.  The Board further finds that there is no medical 
evidence of severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief so as to entitle the 
veteran to a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In this context, the neurological 
findings on the most recent examinations are against the 
claim.  Clearly, there is no ankylosis of the cervical spine, 
and thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
are also not applicable.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, however, while the Board does not 
doubt the presence of pain, the Board finds that its severity 
is not shown by this record to be productive of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 5295 or a 30 percent evaluation under 
Diagnostic Code 5292 for limitation of the lumbar spine which 
is severe in degree.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5292 and 5295.  VA regulations require that a finding of 
dysfunction due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant...."  38 C.F.R. § 4.40.  See Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  The record contains no confirmation 
objectively of "adequate pathology" of a degree of functional 
impairment beyond that contemplated by a 20 percent 
evaluation.  To the degree that functional impairment due to 
pain is a factor on this record, it is only of an extent that 
would sustain the increase granted by this determination.  As 
the weight of the evidence is plainly against the award of a 
rating in excess of 20 percent, there is no basis for such an 
award under the doctrine of reasonable doubt.  38 C.F.R. 
§ 5107.

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's pain and 
discomfort from this disability is within the range 
contemplated by the currently assigned evaluation.  Nothing 
in this decision precludes the veteran from applying for an 
increased rating in the future should his symptoms increase 
in severity.



ORDER

A 20 percent rating is granted for lumbosacral strain with 
traumatic arthritis, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

